 
 
I 
108th CONGRESS
2d Session
H. R. 4692 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. Inslee (for himself, Mrs. Wilson of New Mexico, Mr. Smith of Washington, Mr. Dicks, Mr. Larsen of Washington, Mr. McDermott, Mr. Udall of New Mexico, Mr. Pearce, and Mr. Baird) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XXI of the Social Security Act to permit qualifying States to use a portion of their allotments under the State children’s health insurance program for any fiscal year for certain Medicaid expenditures, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Children's Health Equity Technical Amendments Act of 2004. 
2.Authority for qualifying states to use portion of SCHIP allotment for any fiscal year for certain medicaid expenditures 
(a)In generalSection 2105(g)(1)(A) of the Social Security Act (42 U.S.C. 1397ee(g)(1)(A)) (as added by section 1(b) of Public Law 108–74) is amended by striking , 1999, 2000, or 2001 and inserting and any fiscal year thereafter. 
(b)Special rule for use of allotments for fiscal year 2002 or thereafterSection 2105(g) of the Social Security Act (42 U.S.C. 1397ee(g)) (as so added and as amended by Public Law 108–127) is amended— 
(1)in paragraph (2), by striking In this subsection and inserting Subject to paragraph (4), in this subsection; and 
(2)by adding at the end the following: 
 
(4)Special rule regarding authority to use portion of allotments for fiscal year 2002 or thereafterNotwithstanding paragraph (2), the authority provided under paragraph (1)(A) with respect to any allotment under section 2104 for fiscal year 2002 or any fiscal year thereafter (insofar as the allotment is available under subsections (e) and (g) of such section), shall only apply to a qualifying State if the State has implemented at least 3 of the following policies and procedures (relating to coverage of children under title XIX and this title): 
(A)Uniform, simplified application formWith respect to children who are eligible for medical assistance under section 1902(a)(10)(A), the State uses the same uniform, simplified application form (including, if applicable, permitting application other than in person) for purposes of establishing eligibility for benefits under title XIX and this title. 
(B)Elimination of asset testThe State does not apply any asset test for eligibility under section 1902(l) or this title with respect to children. 
(C)Adoption of 12-month continuous enrollmentThe State provides that eligibility shall not be regularly redetermined more often than once every year under this title or for children described in section 1902(a)(10)(A). 
(D)Same verification and redetermination policies; automatic reassessment of eligibilityWith respect to children who are eligible for medical assistance under section 1902(a)(10)(A), the State provides for initial eligibility determinations and redeterminations of eligibility using the same verification policies (including with respect to face-to-face interviews), forms, and frequency as the State uses for such purposes under this title, and, as part of such redeterminations, provides for the automatic reassessment of the eligibility of such children for assistance under title XIX and this title. 
(E)Outstationing enrollment staffThe State provides for the receipt and initial processing of applications for benefits under this title and for children under title XIX at facilities defined as disproportionate share hospitals under section 1923(a)(1)(A) and Federally-qualified health centers described in section 1905(l)(2)(B) consistent with section 1902(a)(55).. 
(c)Conforming amendmentSection 2105(g)(3) of the Social Security Act (42 U.S.C. 1397ee(g)(3)) is amended by striking paragraphs (1) and (2) and inserting this subsection. 
(d)Effective dateThe amendments made by this section take effect as if enacted on October 1, 2003. 
 
